—In a proceeding pursuant to CPLR article 75, the petitioners appeal from a judgment of the Supreme Court, Kings County (Shaw, J.), dated December 18, 1990, which denied their petition to confirm an arbitration award, dated July 25, 1990, and granted the respondent’s cross petition to vacate the award.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly found that the third arbitrator had been excluded by the other two arbitrators from participation in the deliberations through no fault of her own. Thus, the arbitration award was properly vacated (see, Matter of American Eagle Fire Ins. Co. v New Jersey Ins. Co., 240 NY 398, 408).
We have examined the appellants’ remaining contentions and find them to be without merit. Bracken, J. P., Fiber, Ritter and Pizzuto, JJ., concur.